Hill, J.
Moses Blumenfeld brought his petition against the Citizens Bank and Trust Company et al., seeking to enjoin the defendants from exercising a power of sale contained in certain deeds executed by him to secure a debt. The basis of the relief sought was that the deeds to secure the debt were without consideration, and that the consideration for the deeds had totally failed. *339The petition alleged that the defendant bank had agreed to finance the Seaboard Bagging & Tie Company, in which the plaintiff was largely interested, for a period of five years, and in consideration of this agreement and promise the deeds to secure the debt had been executed by the plaintiff, and that the defendant bank had not financed the company as it had agreed to do. The subject-matter of this suit is the same as in the cases of Blumenfeld v. Citizens Bank & Trust Co., 168 Ga. 322, 327 (147 S. E. 579, 581). A demurrer to the petition was filed, on the grounds, among others, that the contract was void for uncertainty, and, having been made by the president of the bank, was void as being ultra vires, etc. On the interlocutory hearing the trial judge did not expressly pass upon the demurrer. O11 conflicting evidence the court did not err in refusing an interlocutory injunction.

Judgment affirmed.


All the Justices concur.